IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                     NO. PD-0963-10



                        SCOTTIE LOUIS FORCEY, Appellant

                                              v.

                                THE STATE OF TEXAS

           ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE TENTH COURT OF APPEALS
                            JOHNSON COUNTY

     K EASLER , J., delivered the opinion of the Court in which K ELLER, P.J., P RICE,
W OMACK, H ERVEY, and C OCHRAN, JJ., joined. M EYERS and J OHNSON, JJ., dissented.

                                       OPINION

       A jury convicted Scottie Louis Forcey of capital murder, committed in 2008, when

Forcey was a juvenile, and the judge sentenced Forcey to life imprisonment without the

possibility of parole.1 Among other points of error, Forcey raised the following three related

complaints on appeal challenging the constitutionality of his sentence: (1) that his sentence



       1
         See T EX. P ENAL C ODE A NN. § 12.31 (mandating automatic life sentence, without
the possibility of parole, in capital cases where the State does not seek the death penalty).
                                                                                FORCEY—2

violates the federal and state constitutional prohibitions against cruel and unusual

punishment; (2) that the trial judge erred in ruling that Texas Penal Code Section 12.31, as

applied to juvenile defendants, before the September 1, 2009, amendment, is not

unconstitutional because a life sentence, without the possibility of parole, for capital murder

is cruel and unusual and disproportionate; and (3) that his sentence is disproportionate

punishment for capital murder.2 The Waco Court of Appeals rejected Forcey’s claims.3 We

granted Forcey’s petition for discretionary review to review the court of appeals’s resolution

of these issues.

       Recently, in Meadoux v. State, we held that the Eighth Amendment’s prohibition

against cruel and unusual punishment does not bar a juvenile from being sentenced to life

imprisonment without the possibility of parole.4 Forcey has never argued that the Texas

Constitution’s prohibition against cruel and unusual punishment provides any greater

protection than the Eighth Amendment.5 Accordingly, in light of our decision in Meadoux,



       2
      Forcey v. State, No. 10-09-00335-CR, 2010 Tex. App. LEXIS 3820, at *1 (Tex.
App.—Waco May 19, 2010) (not designated for publication).
       3
           Id. at *8-9.
       4
        No. PD–0123-10, 2010 Tex. Crim. App. LEXIS 1568, at *15 (Tex. Crim. App.
Nov. 17, 2010).
       5
          Cf. Pena v. State, 285 S.W.3d 459, 464 (Tex. Crim. App. 2009) (“We hold that,
by failing to distinguish the rights and protections afforded under the Texas due course of
law provision from those provided under the Fourteenth Amendment before the trial
judge in this context, Pena failed to preserve his complaint that the due course of law
provides greater protection for appellate review.”).
                                                                                FORCEY—3

we affirm the court of appeals’s resolution of Forcey’s first two points of error. We also

agree with the court of appeals’s resolution of Forcey’s third point of error. Forcey presented

no evidence to support his claim that his sentence is disproportionate for the capital crime

he committed. The judgment of the court of appeals is affirmed.




DATE DELIVERED: January 12, 2011
DO NOT PUBLISH